August 25, 2011 Donald B. Field Staff Attorney US Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: The Guitammer Company, a Nevada corporation Amendment No. 3 to Form 10-12G Filed August 12, 2011 File No. 000-54331 Mr. Field: Set forth below is how we responded to the Commission Staff’s telephone comment (in italics) of August 25, 2011 in Amendment No. 4 to the referenced registration statement, filed herewith, as follows: Update the sentence on pages 5 and 23 of when the Company will run out offunds without additional financing. The sentence now reads: “If the Company does not receive additional capital, we anticipate running out of funds mid-October 2011.” The Company acknowledges: • the Company is responsible for the adequacy and accuracy of the disclosure in the filing; • staff comments or changes to disclosure in response to staff comments do notforeclose the Commission from taking any action with respect to the filing; • the Company may not assert staff comments as a defense in any proceeding initiated bythe Commission or any person under the federal securities laws of the United States. Thank you for your attention to this filing. We are hopeful to have a “no further review” or clearance letter from the Staff as soon as possible. Very Truly Yours, s/ Mark A. Luden Mark A. Luden, President
